Title: Power of Attorney for John Armstrong, 1 July 1814
From: Madison, James
To: 


        
          [1 July 1814]
        
        Know all men by these presents, that I James Madison, President of the United States do make, constitute and appoint John Armstrong Secretary of War and his successors in Office, for the time being my true and lawful attorney, for me and in my name to receive the dividends which are or shall be payable according to Law, on all the Stock standing in the name of the President of the United States in trust for the Seneca Nation of Indians in the books of the Treasury of the United States, with power also an attorney or attornies under him for that purpose to make and Substitute and to all lawful acts requisite for effecting the premises hereby ratifying and confirming that my said attorney or his substitute, shall lawfully do, by virtue hereof.
        In Witness whereof I have caused the seal of the United States to be affixed to these presents, and signed the same with my hand. Done at the City of Washington, the first day of July A.D. One thousand Eight hundred and fourteen, and of the Independence of the United States the thirty-eighth.
        [SEAL] James Madison
        
      